EXAMINER’S STATEMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowable over the prior art of record.   Although the present claims are not directed to the same invention as parent applications 15/463,733 and 16/192,687 for purposes of considering double patenting,, the present claims nevertheless contain similar patentable subject matter to the claims in parent application 15/463,733, which previously issued as U.S. Patent No. 10,163,109 B2,and 16/192,687, now U.S. 10,810,598 B2.  Additionally, the Examiner notes that during the course of prosecution of parent application 12/759,449, in an appeal, the Patent Trial and Appeal Board (PTAB) reversed the Examiner’s rejection under 35 USC § 103 in view of Conaty (US 2007/0078760 A1) and Pantorp (US 8,190,132 B2), the closest prior art references of record, under the rationale that “the Examiner’s rejection was based on the use of impermissible hindsight reconstruction in view of Appellant’s Specification.”  Decision 8 (mail date 01/20/2017).  The claims in the present application include substantially similar limitations to those appealed in the ‘449 application, including those limitations which were the basis upon which the Examiner was reversed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Roundtree et al., US 2002/0004736 A1 (assembling personal information of a target person based upon third-party)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
9/26/2021